Citation Nr: 9900011	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an earlier effective date earlier than 
December 1, 1996 for the reinstatement of nonservice-
connected death pension benefits.  

                                             
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died on August [redacted], 1984.  
The appellant is the spouse of the veteran.   

This matter came before the Board of Veterans Appeals (the 
Board) on appeal from rating determinations, dated in 1996 
and 1997, of the Department of Veterans Affairs (VA), Manila, 
Philippines, Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that the effective date for the 
reinstatement of the nonservice-connected death pension 
benefits should be November 1, 1995 instead of December 1, 
1996.  She contends that the effective date of the 
reinstatement of her pension benefits should be in November 
1, 1995 since she paid off the indebtedness created by the 
overpayment of death pension benefits from November 1, 1995 
to January 31, 1996.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an effective date earlier than December 
1, 1996 for the reinstatement of the award of nonservice-
connected death pension benefits.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  In May 1993, the appellant was awarded nonservice-
connected death pension benefits, effective July 1, 1993, 
based upon zero income; additional benefits were included for 
the appellants child.  

3.  On January 5, 1996, the appellant notified the RO that 
she began receiving Social Security widow benefits effective 
July 1995 and that her daughter had married in November 1995.   

4.  The appellants countable annual income from December 1, 
1995 to November 30, 1996, was in excess of the maximum 
annual rate of a nonservice-connected death pension for a 
surviving spouse with no dependents effective December 1, 
1995.  

5.  From December 1, 1996 to November 30, 1997, the 
appellants countable annual income was $4,916, which was not 
in excess of the maximum annual rate of a nonservice-
connected death pension for a surviving spouse with no 
dependents effective December 1, 1996. 


CONCLUSION OF LAW

An effective date earlier than December 1, 1996 for the 
reinstatement of nonservice-connected death pension benefits 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.31, 3.271, 3.272, 3.660 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1993, the appellant was awarded non-service-connected 
death pension benefits, effective July 1, 1993, based upon 
zero income; additional benefits were included for the 
appellants child based upon school attendance until April 1, 
1996.    

In an Improved Pension Eligibility Verification Report 
(Surviving Spouse with Children), (hereinafter EVR), dated in 
January 1994, the appellant reported having zero income from 
January 1993 through December 1993 and from January 1994 
through December 1994.     

In October 1995, the Social Security Administration (SSA) 
notified the appellant that she was entitled to monthly 
widows benefits beginning in July 1995.  On November 20, 
1995, she received a lump sum payment in the amount of 
$1,164.30 for SSA benefits from July 1995 to September 1995.  
After September 1995, the appellant was awarded monthly SSA 
benefits in the amount of $388.10.   

Effective December 1, 1995, the appellants annual SSA 
benefits were increased to $4,776, which was $398.00 per 
month.

On January 5, 1996, the RO received a letter from the 
appellant in which the appellant notified the RO that she was 
receiving Social Security widow benefits effective July 1995 
and that her daughter had gotten married on November 25, 
1995.   

In February 1996, the RO notified the appellant that they 
were reducing her death pension benefits since her dependency 
status and her income had changed.  The RO stated that the 
appellants daughter was excluded from her benefits award 
effective December 1, 1995 because of the daughters 
marriage.  The RO indicated that they considered the 
appellants lump sum payment of SSA benefits in the amount of 
$1164 and her monthly income from SSA as countable annual 
income for VA purposes.  The RO determined that the 
appellants countable annual income for the time period of 
November 1, 1995 to October 31, 1996, was $5,821.00, which 
was the $1,164 plus $4,657 ($388.10 x 12).  The appellants 
countable annual income exceeded the maximum annual pension 
rate of $5,527.00 for a surviving spouse with no dependents 
effective December 1, 1995.      

In February 1996, the RO notified the appellant that an 
overpayment of pension benefits was created from November 1, 
1995 to January 31, 1996 in the amount of $1,692.00.  The 
overpayment was created because the appellant failed to 
notify the RO until January 1996 that her daughter had 
married in November 1995 and that she began to receive SSA 
benefits.    

In March 1996, the RO notified the appellant that they were 
proposing to reduce the appellants benefits effective April 
1, 1995, since the appellants daughters school attendance 
was terminated effective March 1995.   

In an April 1996 Financial Status Report, the appellant 
indicated that her monthly SSA income was $397.80.

In May 1996, the RO notified the appellant that they adjusted 
her pension benefits effective April 1, 1995 due to a loss of 
a dependent child.  

In June 1996, the RO informed the appellant that an 
additional overpayment was created in the amount of $1,082.00 
from April 1, 1995 to October 31, 1995, and her overpayment 
indebtedness was increased to $2,774.00.   

In August 1996, the appellant indicated that she was 
receiving SSA benefits in the amount of $397.80.  

In November 1996, the RO informed the appellant that 
reinstatement of her nonservice-connected death benefits was 
effective December 1, 1996. The RO determined that the 
appellants countable annual income was $4,773 from December 
1, 1996 to November 30, 1997.

In a December 1996 EVR, the appellant reported that her 
monthly Social Security income was $397.80.  

In January 1997, the RO adjusted the appellants pension 
award to consider the appellants increase in SSA benefits, 
which were increased to $409.70 a month.  Thus appellants 
countable annual income as of December 1, 1996 was $4,916. 

Pertinent Laws and Regulations


The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service connected 
disability. 38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 
3.3(b)(4) (1998). 

Improved death pension benefits shall be paid to surviving 
spouses whose annual income is not in excess of a maximum 
annual pension rate which is established every year.  38 
U.S.C.A. §§ 1503, 1541 (West 1991); 38 C.F.R. §§ 3.23, 3.273 
(1998).  

Effective December 1, 1994, the maximum annual rate of death 
pension for a surviving spouse without dependents was $5,386.  
38 C.F.R. § 3.23 (1995); VA ADJUDICATION AND PROCEDURE MANUAL 
M21-1, Part I, Change 20, Appendix B (March 2, 1995).  
Effective December 1, 1995, the maximum annual rate of death 
pension for a surviving spouse without dependents was $5527.  
38 C.F.R. § 3.23 (1996); VA ADJUDICATION AND PROCEDURE MANUAL 
M21-1, Part I, Change 21, Appendix B (March 17, 1996).  
Effective December 1, 1996, the maximum annual rate of death 
pension for a surviving spouse without dependents was $5688.  
38 C.F.R. § 3.23 (1996); VA ADJUDICATION AND PROCEDURE MANUAL 
M21-1, Part I, Change 23, Appendix B (April 18, 1997). 

Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  38 
U.S.C.A. § 1541(b), (c) (West 1991); 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5) (1998).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded by 38 C.F.R. § 3.272 
(1998).  See 38 C.F.R. § 3.271(a).  Social Security income is 
not specifically excluded under 38 C.F.R. § 3.272 and is 
therefore included as countable income.  See 38 C.F.R. 
§ 3.272.  Fractions of dollars will be disregarded in 
computing annual income.  38 C.F.R. § 3.271 (h).  

Nonrecurring income means income received or anticipated on a 
one-time basis during a 12-month annualization period (e.g., 
an inheritance).  Pension computations of income will include 
nonrecurring income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(a)(3). 

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  
38 C.F.R. § 3.273(b)(2) (1998).  The amount of any 
nonrecurring countable income (e.g. an inheritance) received 
by a beneficiary shall be added to the beneficiary's annual 
rate of income for a 12-month annualization period commencing 
on the effective date on which the nonrecurring income is 
countable.  Id.   

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660 (a)(2) (1998). 

The payment of monetary benefits based on pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31 (1998). 

Analysis

Review of the record reveals that the appellant was first 
awarded improved pension benefits in effective July 1, 1993; 
this award was based upon zero income.  In November 1995, the 
appellant began receiving SSA benefits.  She was awarded a 
lump sum payment of SSA benefits in the amount of $1,164.30.  
Thereafter, she began receiving monthly benefits in the 
amount of $388.10.  Effective December 1, 1995, her monthly 
SSA benefits were increased to $398 a month.  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded in 38 C.F.R. § 3.272.  
38 C.F.R. § 3.271(a).  The Board notes that SSA benefits are 
not excluded under 38 C.F.R. § 3.272.  The lump sum payment 
of $1,164.30 of SSA benefits is considered nonrecurring 
income.  Pension computations of income will include 
nonrecurring income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271.  

In the present case, since the appellant first received the 
SSA benefits in November 1995, the 12 month annualization 
period in question was from December 1, 1995 to November 30, 
1996.  The appellants countable annual income for this 12 
month annualization period was in excess of the maximum 
annual pension rate of $5527 effective from December 1, 1995.  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.  Thus, the RO correctly 
terminated the appellants improved pension benefits 
effective December 1, 1995.   

Review of the record shows that effective December 1, 1996, 
the appellants monthly SSA benefit was $409.  The 
appellants countable annual income for the 12-month 
annualization period beginning December 1, 1996 to November 
30, 1997 was $4,916 ($409 x 12), which was within the maximum 
annual pension rate of $5,688.00.  Pursuant to the provisions 
of 38 C.F.R. § 3.660 (b), where pension or dependency and 
indemnity compensation was not paid for a particular 12-month 
annualization period because the claim was disallowed, an 
award was deferred under § 3.260(b) or § 3.271(f), payments 
were discontinued or made at a lower rate based on 
anticipated or actual income, benefits otherwise payable may 
be authorized commencing the first of a 12-month 
annualization period as provided in this paragraph.  In all 
other cases, benefits may not be authorized for any period 
prior to the date of receipt of a new claim.  38 C.F.R. 
§ 3.660 (b).  Where the claimant's actual income did not 
permit payment, or payment was made at a lower rate, for a 
given 12-month annualization period, pension or dependency 
and indemnity compensation may be awarded or increased, 
effective the beginning of the next 12-month annualization 
period, if satisfactory evidence is received within that 
period.  38 C.F.R. § 3.660 (b)(2).  Thus, the correct 
effective date for the reinstatement of the appellants 
pension benefits was December 1, 1996, since this was the 
beginning of the next 12-month annualization period.  

The appellant asserts that the effective date for the 
reinstatement of her pension benefits should be November 1, 
1995 since she paid back the overpayment indebtedness.  The 
Board notes that the overpayment indebtedness was created 
because the appellant failed to timely notify the RO of her 
change in her dependency status and income.  The Board points 
out that repayment of an overpayment indebtedness has no 
effect on the calculation of the appellants countable annual 
income for the time period in question.  Thus, her contention 
has no merit.  

In summary, entitlement to an effective earlier than December 
1, 1996, is not warranted for the reasons described above. 


ORDER

Entitlement to an earlier effective date for the 
reinstatement of pension benefits is denied. 



		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
